Barrett, J.,
(concurring.) I concur. What we have to decide is whether the minds of the parties met. That they had not fully is evidenced by the plaintiff’s own letter of February 3, 1888. Why should we treat this letter as an attempt to modify a completed contract? It fairly imports the plaintiff’s understanding that the matter had not been finally settled in all its details by the preceding correspondence, and that it still had a right to insist upon a new clause in the proposed lease.
Bartlett, J., concurs.